Title: To Thomas Jefferson from Henry Daniel, 5 June 1806
From: Daniel, Henry
To: Jefferson, Thomas


                        
                            june 5 day 1806 verginia
                        
                        I beaged leve of the presardent and the governor and counsil of the State of verginia to no what objaction
                            they had against the judgment as I obtained against the Commonweth in philadelphia in thee year of 1798 april and to
                                sarterfiy from under ther hands and upon this paper what objaction
                            and to send and anser up on this paper to the british counsil in norfolk towen for mee and I beaged leve of the british
                            Counsil in norfolk towen to derect this Riteing too them henry daniel agent I wanted to settel in pease these british
                            clams I wanted for to settel them for his magesty the king of eng land and his heirs I was derected by some of the
                            british as was inn his magesty dominnion to pertission the praserdent of the united steates of amarica I wanted themm as
                            had anay thing to say against this Riteing to set ther hands too this paper and to give it to me henry daniel and if anay
                            persons denies my just british Clames I am Ready to fight them with the leberty from his magesty the king of eng land
                    